Filed 12/19/18; Certified for Publication 1/16/19 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                            F075035
         Plaintiff and Respondent,
                                                                     (Super. Ct. No. 2064175)
                  v.

THE NORTH RIVER INSURANCE                                                  OPINION
COMPANY,

         Defendant and Appellant;

BAD BOYS BAIL BONDS,

         Real Party in Interest and Appellant.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Scott T.
Steffen, Judge.
         Jefferson T. Stamp for Defendant and Appellant and Real Party in Interest and
Appellant.
         John P. Doering, County Counsel, and Robert J. Taro, Deputy County Counsel, for
Plaintiff and Respondent.
                                                     -ooOoo-
                                      INTRODUCTION
       Surety The North River Insurance Company (North River) and its bail agent, real
party in interest Bad Boys Bail Bonds (Bad Boys) (collectively appellants), appeal from
the trial court’s conditional bond exoneration order of November 16, 2016. After fleeing
the state, the criminal defendant was found and extradited from the State of Washington
to Stanislaus County (County), and the court ordered appellants’ $75,000 bail bond
exonerated under Penal Code section 1305, subdivision (c)(1).1 Upon request of County,
the court conditioned the exoneration of the bond on the payment of expenses in the
amount of $5,323.61 for the costs of extradition.
       Appellants challenge a portion of the costs awarded, specifically $3,161.79
awarded to County to recoup the wages and benefits owed to the two law enforcement
officers who transported defendant. Appellants contend the payment of those expenses
was unauthorized under section 1306, subdivision (b), because the statute only authorizes
payment of expenses to the People of the State of California, not to County, and, further,
the wages and benefits of the officers were not the type of expenses authorized under the
statute. Upon review, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       The Stanislaus County District Attorney charged defendant Amanda Sanchez with
two criminal counts, a felony and a misdemeanor. The trial court set bail at $75,000. In
June 2016, Bad Boys, as the agent for North River, posted a $75,000 bond for
defendant’s release. The terms of the bond provided that, if defendant failed to appear in
court, judgment may be entered summarily against North River as provided by
sections 1305 and 1306. Defendant failed to appear at a hearing on June 8, 2016. The
trial court declared the bond forfeited and issued a bench warrant for defendant.



1      All further statutory references are to the Penal Code, unless otherwise stated.


                                                2.
       On August 10, 2016, the district attorney filed an application for requisition of
defendant from the State of Washington, which the court signed on August 3, 2016. On
November 10, 2016, two law enforcement officers traveled to Washington and
transported defendant back to Stanislaus County. Four days later, County filed an
application, along with supporting declarations, for costs under section 1306,
subdivision (b), for extraditing defendant. The application included itemized claim forms
detailing expenses incurred to extradite defendant. Of the total of $5,323.61 in expenses,
$2,161.82 was for travel expenses, including, but not limited to, airfare, rental car,
lodging and food, and $3,161.79 was for hourly wages and benefits for the time the
officers spent traveling to extradite defendant.
       The court held a hearing on the exoneration of the bond. At the hearing,
appellants requested a continuance to address the costs requested by County. The court
denied the request, based on its understanding that it was required to immediately
exonerate the bond and award the costs. However, the court informed appellants that
they would have 30 days to file a motion for relief from payment of the costs, should they
choose to do so. Accordingly, the court exonerated the bond, awarded County the total
amount of costs requested, and entered judgment. Appellants did not move for relief
from the judgment. Rather, they paid the costs under protest and filed the instant appeal.2
                                       DISCUSSION
       Appellants present two challenges to the costs awarded to County. First, they
question whether County, as opposed to the State of California, has standing to seek
reimbursement for extradition expenses under section 1306, subdivision (b), and, second,




2      Appellants provided payment directly to the Stanislaus County Sherriff’s Department, the
law enforcement agency responsible for defendant’s extradition.


                                              3.
whether those expenses reasonably would include the wages and benefits of the officers
who conducted the extradition.3
I.     Law Applicable to Bail4
       “[E]xcept for capital crimes when the facts are evident or the presumption great,”
a criminal defendant has a right to be “released on bail by sufficient sureties .…” (Cal.
Const., art. I, § 28, subd. (f)(3).) The most common mechanism for obtaining release is a
bail bond, which rests upon two different contracts between three different parties: The
surety contracts with the government to “‘“act[] as a guarantor of the defendant’s
appearance in court under the risk of forfeiture of the bond,”’” and the defendant
contracts with the surety to pay a premium for the bond and to provide collateral in the
event of his or her nonappearance. (People v. Financial Casualty & Surety, Inc. (2016) 2
Cal.5th 35, 42 (Financial Casualty), quoting People v. American Contractors Indemnity
Co. (2004) 33 Cal. 4th 653, 657 (American Contractors).)
       If the defendant does not appear as ordered “without sufficient excuse,” the trial
court can declare the bond forfeited in open court (§ 1305, subd. (a)(1)) or, if the court
“has reason to believe that sufficient excuse may exist for the failure to appear,” continue
the case for a “reasonable” period of time “to enable the defendant to appear” (§ 1305.1).
Forfeiture is the general rule. (Financial Casualty, supra, 2 Cal.5th at p. 42 [“When the

3       On appeal, County contends that appellants waived their right to appeal by failing to
object to the award of costs. However, that is not entirely accurate. At the hearing, appellants
requested a continuance to challenge the requested costs, but the court denied the request.
Accordingly, it is not clear whether appellants were provided the opportunity to properly object
to the costs awarded. We need not address this issue, because, as shown post, even if appellants
had not waived their right to appeal for failure to object, we find that their arguments are without
merit. In any event, we agree that appellants may raise issues of standing and jurisdiction
without having objected in the trial court and, as mentioned, we address the merits of appellants’
contentions post. (Drake v. Pinkham (2013) 217 Cal. App. 4th 400, 407.)
4      On August 28, 2018, the Governor approved Senate Bill No. 10. Senate Bill No. 10
reforms California’s existing system of cash bail. However, it does not go into effect until
October 1, 2019. (Sen. Bill No. 10, approved by Governor, Aug. 28, 2018 (2018 Reg. Sess.)
ch. 244, § 3.) Accordingly, Senate Bill No. 10 does not impact the outcome of this appeal.


                                                 4.
surety breaches [its] contract [with the government] by failing to secure the defendant’s
appearance, the bond generally must be enforced.”].)
       Once the bond is forfeited, the surety has 185 days to move to vacate the
forfeiture. (§ 1305, subds. (b)(1), (c).) This is often called the “appearance period.”
(American Contractors, supra, 33 Cal.4th at p. 658.) The surety may ask for an
additional 180-day extension of this period. (§ 1305.4.) Extensions may only be granted
for “good cause” (ibid.), which turns on the surety’s diligence in tracking down the
defendant as well as whether there is “a reasonable likelihood [that] the extension will
result in the defendant’s apprehension” (Financial Casualty, supra, 2 Cal.5th at p. 47).
       The surety is entitled to have the trial court vacate the bond’s forfeiture and
exonerate the bond “[i]f the defendant appears either voluntarily or in custody after
surrender or arrest in court within 180 days of the date of forfeiture .…” (§ 1305,
subd. (c)(1).) “[T]he court shall, on its own motion at the time the defendant first appears
in court on the case in which the forfeiture was entered, direct the order of forfeiture to be
vacated and the bond exonerated.” (Ibid.) If the court vacates the forfeiture and
exonerates the bond on this or any other statutorily permissible ground, it “shall impose a
monetary payment as a condition of relief to compensate the people for the costs of
returning a defendant to custody” unless such an award would not be in “the best interest
of justice .…” (§ 1306, subd. (b).) “The amount imposed shall reflect the actual costs of
returning the defendant to custody.” (Ibid.)
       Bail bond proceedings, despite growing out of criminal prosecutions, “are
independent from and collateral to the prosecutions and are civil in nature.” (American
Contractors, supra, 33 Cal.4th at p. 657, citing People v. Wilcox (1960) 53 Cal. 2d 651,
654 (Wilcox).)
II.    Standards of Review
       We review the denial of a motion to vacate a bond forfeiture and to exonerate the
bond for an abuse of discretion. (People v. Financial Casualty & Surety, Inc. (2017) 10

                                               5.
Cal.App.5th 369, 378–379, citing People v. Accredited Surety & Casualty Co. (2016) 3
Cal.App.5th 1180, 1184.) “Certain fixed legal principles guide us in the construction of
bail statutes. The law traditionally disfavors forfeitures and this disfavor extends to
forfeiture of bail. [Citation.] Thus, sections 1305 and 1306 must be strictly construed in
favor of the surety to avoid the harsh results of a forfeiture.” (People v. Surety Ins. Co.
(1985) 165 Cal. App. 3d 22, 26.) It is the surety’s burden to prove the statutory
prerequisites to an order vacating a bond forfeiture. (People v. American Contractors
Indemnity (1999) 74 Cal. App. 4th 1037, 1041.)
       “Ordinarily, appellate courts review an order denying a motion to vacate the
forfeiture of a bail bond under an abuse of discretion standard. [Citation.] When the
appellate court is deciding only legal issues, however, such as jurisdictional questions and
matters of statutory interpretation, the abuse of discretion standard does not apply.
[Citation.] When the facts are undisputed and only legal issues are involved, appellate
courts conduct an independent review.” (People v. International Fidelity Ins. Co. (2012)
204 Cal. App. 4th 588, 592.)
       In this case, the facts are undisputed. Only legal issues are presented, and we
therefore independently review the decision of the trial court.
III.   County’s Standing to Claim Reimbursement
       Appellants claim that the State of California, not County, is the obligee under the
terms of the bail bond, and as such, County is not entitled to recover costs and expenses
relating to extradition. The terms of the bail bond explain that if defendant does not
appear or meet the other applicable conditions, then appellants “will pay to the People of
the State of California the sum of [$75,000] .…” (Italics added.) Additionally,
section 1306, subdivision (b), which governs compensation to the government for the
costs of extradition, states, “[i]f a court grants relief from bail forfeiture, it shall impose a
monetary payment as a condition of relief to compensate the people for the costs of
returning a defendant to custody pursuant to Section 1305 .…” (Italics added.) Based on

                                               6.
the language of the bail bond and the statute, appellants contend that only the State of
California, not County, has standing to request compensation for the costs of extradition.
Accordingly, this is a question of statutory interpretation regarding the meaning of the
use of the term the “the people” in the context of section 1306, subdivision (b).
       “[T]he language used in a statute or constitutional provision should be given its
ordinary meaning, and ‘[i]f the language is clear and unambiguous there is no need for
construction, nor is it necessary to resort to indicia of the intent of the Legislature (in the
case of a statute) or of the voters (in the case of a provision adopted by the voters).’”
(People v. Valencia (2017) 3 Cal.5th 347, 357 (Valencia), quoting Lungren v.
Deukmejian (1988) 45 Cal. 3d 727, 735.) To that end, we generally must “accord[]
significance, if possible, to every word, phrase and sentence in pursuance of the
legislative purpose,” and have warned that “[a] construction making some words
surplusage is to be avoided.” (Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal. 3d 1379, 1387 (Dyna-Med).)
       “‘[T]he words of the statute must be construed in context, keeping in mind the
statutory purpose, and statutes or statutory sections relating to the same subject must be
harmonized, both internally and with each other, to the extent possible.’ [Citation.]
‘Where uncertainty exists consideration should be given to the consequences that will
flow from a particular interpretation.’” (Valencia, supra, 3 Cal.5th at pp. 357–358,
quoting Dyna-Med, supra, 43 Cal.3d at p. 1387.)
       Section 1306, subdivision (b), states, “the people” are to be compensated for the
costs of returning a defendant to custody. It is ordinarily known that criminal actions are
prosecuted in the name of the People of the State of California even when the action is
prosecuted by a local agency or municipality. Section 684 states, “A criminal action is
prosecuted in the name of the people of the state of California, as a party, against the
person charged with the offense.”



                                               7.
       For well over 100 years, county district attorneys have acted as agents of the State
of California to prosecute criminal cases. “‘The district attorney in the discharge of the
duties of his office performs two quite distinct functions. He is at once the law officer of
the county and the public prosecutor. While in the former capacity he represents the
county and is largely subordinate to, and under the control of, the board of supervisors, he
is not so in the latter. In the prosecution of criminal cases he acts by the authority and in
the name of the people of the state.’” (Pitts v. County of Kern (1998) 17 Cal. 4th 340,
359, quoting County of Modoc v. Spencer (1894) 103 Cal. 498, 501, italics added.)
“District attorneys act on behalf of the state when prosecuting crimes.” (Nguyen v.
Superior Court (1996) 49 Cal. App. 4th 1781, 1787.)
       “It may be conceded that for some purposes a district attorney is a county
officer .… When, however, he conducts prosecutions for the punishment of crimes
denounced by act of the legislature, he certainly discharges functions which pertain to the
state and not to the county, whether or not, technically, he is to be deemed a state officer
when he is engaged in the discharge of such functions. Under such circumstances he
surely acts as an agent of the state.” (Sloane v. Hammond (1927) 81 Cal. App. 590, 599,
italics added; see Shepherd v. Superior Court (1976) 17 Cal. 3d 107, 122 [the district
attorney “is a public officer, under the direct supervision of the Attorney General
[citation], who ‘represents the sovereign power of the people of the state, by whose
authority and in whose name all prosecutions must be conducted’”].)
       As a county district attorney is the public official that acts as an agent of the
People of the State of California when prosecuting criminal cases, it likewise follows that
it would be the entity that suffers the economic losses that occur during prosecution. The
use of the term “the people” in section 1306, subdivision (b), when read in light of the
understood meaning of the term in the context of criminal prosecutions in California
would not reasonably be read to limit compensation to the state, when counties, in their
capacity as agents of the state, conduct the criminal prosecution. We hold that

                                              8.
section 1306, subdivision (b), entitles Counties, as agents of the State of California, to
seek compensation for the costs of returning a defendant to custody.
       Appellants also rely upon sections 1557 and 1558 for the proposition that County
cannot be compensated for expenses of extradition from the exoneration of the bond.
Section 1557 discusses compensation to cities and counties directly from the State of
California for extradition expenses. The section places limits on the amount of
compensation allowed from the State of California, including, for example, the amounts
that can be spent on meals. (See § 1557, subd. (d)(1)–(3).) However, section 1557 is not
applicable to the present situation. County did not request compensation from the state.
Instead, the compensation was requested directly from the surety.
       Appellants also argue that section 1558 limits the amount of recovery not just
under section 1557, but also under section 1306, subsection (b). Section 1558 states, “No
compensation, fee, profit, or reward of any kind can be paid to or received by a public
officer of this state … for a service rendered in procuring from the Governor the demand
mentioned in Section 1557, or the surrender of the fugitive, or for conveying him or her
to this state, or detaining him or her therein, except as provided for in that section.…”
(Italics added.) Section 1558 clearly limits the compensation that can be recovered from
the State of California for extradition to the costs and expenses expressly described in
section 1557. By specifically and exclusively referencing section 1557, section 1558
should be interpreted based on its ordinary meaning to only apply to costs awarded under
section 1557 from the state. While sections 1557 and 1558 limit compensation when
sought from the state, no California court has interpreted the sections to limit the type or
amount of recovery sought from a private entity acting as the surety of a bail bond.
       Moreover, we note that appellants’ argument is conceptually inconsistent. While
appellants challenge County’s costs associated with the wages of the officers, appellants
concede that County should recoup its out-of-pocket costs related to travel expenses. If,
as appellants contend, County was not the agency entitled to compensation under

                                              9.
section 1306, subdivision (b), then County should not be entitled to any costs. Appellants
provide no explanation as to why it would pay some, but not all, of County’s costs if
County was not legally entitled to any compensation.
IV.    Compensation for Wages and Benefits
       Next, appellants argue that County is not entitled to compensation for the salary
and benefits of the officers for the time they traveled to extradite defendant.5 The
language of section 1306, subdivision (b), states that the court shall impose a monetary
payment “to compensate the people for the costs of returning a defendant to custody” and
“[t]he amount imposed shall reflect the actual costs of returning the defendant to
custody.”
       Only one California case has addressed compensation under section 1306,
subdivision (b). In People v. Ranger Ins. Co. (1992) 9 Cal. App. 4th 1302 (Ranger), the
county sought compensation for the 25 days that the defendant was held in jail after
extradition. (Id. at p. 1304.) The court denied the costs of housing the defendant. It held
that “by imposing an assessment representing the cost of housing and caring for [the
defendant] after her return to custody, the trial court went beyond its jurisdiction under
[section 1306, subdivision (b)].” (Id. at p. 1308.) The court reasoned that “[t]he object of
bail and its forfeiture is to insure the attendance of the accused and his obedience to the
orders and judgment of the court. In matters of this kind there should be no element of
revenue to the state nor punishment of the surety. [Citation.]’” (Ibid., quoting Wilcox,
supra, 53 Cal.2d at pp. 656–657.) Accordingly, “[a]n assessment for the housing and
care costs of a defendant who has been returned to custody does not comport with the
purpose of bail forfeiture.” (Ranger, supra, at p. 1308.)




5      The claim sought compensation for 20 hours of wages and benefits and two hours of
overtime wages.


                                             10.
       Unlike the costs requested in Ranger, the wages of the officers here directly relate
to costs County incurred to extradite defendant. In order to extradite defendant, County
lost the use of the officers to their regular law enforcement duties. However, County was
still required to pay those officers and facilitate their absence. The payment of wages and
benefits of the officers is a cost directly related to extraditing defendant that it would not
have incurred had appellants returned defendant to custody. As argued by County, “the
surety’s obligation in such a circumstance is to make the local authorities whole as if they
never had to make the trip out of state to retrieve the Defendant.” Without compensating
for the wages and benefits of the officers, the respondent argues that counties would be
burdened with the costs of extradition, which would act as a deterrent to the county to
conduct future extraditions and would provide more incentive for fugitives to attempt to
flee from the jurisdiction.
       Based on our independent review, we agree with the holding of the trial court.
(People v. International Fidelity Ins. Co., supra, 204 Cal.App.4th at p. 592.) Specific
costs associated with extradition are not defined by section 1306, subdivision (b). Had
the Legislature intended to exclude the costs of the wages and benefits of the officers, it
could have specifically stated so in the statute. The Legislature did so in itemizing the
recoverable costs from the state in section 1557. The Legislature could have likewise
itemized the recoverable costs in section 1306, subdivision (b), but chose not to.
       Appellants had the burden to present legal authority describing why the language
of section 1306, subdivision (b), would not allow for the costs associated with the wages
and benefits of officers engaged in the extradition process. (See Keyes v. Bowen (2010)
189 Cal. App. 4th 647, 655.) While this court is not obligated to independently find
support for appellants’ claims, we found no such authority. (Ibid.) Accordingly, we
affirm the award of costs under section 1306, subdivision (b).




                                              11.
                                     DISPOSITION
       The judgment is affirmed. Respondent is entitled to its costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1).)


                                                        ___________________________
                                                                        MEEHAN, J.
WE CONCUR:


__________________________
PEÑA, Acting P.J.


__________________________
DESANTOS, J.




                                           12.
Filed 1/16/19




                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                    F075035
        Plaintiff and Respondent,
                                                      (Stanislaus Super. Ct. No. 2064175)
                  v.

THE NORTH RIVER INSURANCE                            ORDER GRANTING REQUESTS
COMPANY,                                                 FOR PUBLICATION

        Defendant and Appellant;

BAD BOYS BAIL BONDS

        Real Party in Interest and Appellant.


       As the nonpublished opinion filed on December 19, 2018, in the above entitled
matter hereby meets the standards for publication specified in the California Rules of
Court, rule 8.1105(c), it is ordered that the opinion be certified for publication in the
Official Reports.



                                                                               MEEHAN, J.
WE CONCUR:



PEÑA, Acting P.J.



DeSANTOS, J.

                                                1.